Blackford, J.
This was a bill in chancery filed by Joseph Fish and Addison Lane against Benjamin Bunn. The object of the bill was to procure an injunction of a judgment at law which Bunn had recovered against the complainants.
The bill states that Fish -bought a tract of land of Bunn for 800 dollars, and received a warranty deed for the same; that in payment for the land, Fish conveyed to Bunn a tract *408^anc^ dollars, and that he and Lane gave their bond to Dunn, conditioned for the payment of certain judgments against Dunn amounting in all to 701 dollars and 58 cents, one of which was in favoui'-of Cogswell and Cole for 462 dollars and 85 cents; and that Dunn and one Wright gave their bond to Fish, conditioned to indemnify Fish against all liens on the land sold to him by Dunn. The bill further states that, at the time of said sale of land to Fish, there were several judgments against Dunn, which were liens on the land, besides the judgments which Fish was to pay as aforesaid, and that there was also a mortgage on the land executed by Dunn to the agent of the surplus revenue;’that Fish had paid the judgments against Dunn not mentioned in the bond of Fish and Lane, and the said mortgage also, amounting in all to 292 dollars and 42 cents; that an execution had issued on the judgment in favour of Cogswell and Cole, and that the land conveyed by Fish to Dunn was sold on the execution with other land of one of the execution-defendants, the execution-sales amounting to 112 dollars; and that Fish paid the balance due on said judgment in favour of Cogswell and Cole. The bill further states that afterwards a settlement of all said demands of both Fish and Dunn was made between M‘Auly, as Dunn’s agent, and Fish, by which M‘Auly was to transfer to Fish certain notes and a mortgage on an engine executed by Barb and Williams to Dunn, and to give up the bond of Fish and Lane, and Fish was to accept the same in satisfaction of his claims, and to give up the bond of Dunn and Wright; that in pursuance of said settlement, Fish gave up the bond of Dunn and Wright, and received a transfer of the engine, but M^Auly failed to give up to Fish the bond of Fish and Lane, alleging that the judgments named in it were not all paid; that a suit was afterwards brought by Dunn on the bond of Fish and Lane; that the Court would not admit said matters of defence in evidence; and that judgment was.rendered in favour of Dunn. The bill prays that said judgment be perpetually enjoined.
An answer to the bill was filed; exceptions were taken to the answer; and the exceptions were allowed.
The cause was submitted to the Court, and the injunction prayed for was granted.
C. C. Nave, for the plaintiff.
J. Morrison and S. Major, for the defendants.
We can see no ground for this decree. According to the bill, which may be considered as stating the facts, the of Dunn against Fish and Lane on their bond, and the claims of Fish against Dunn and Dunn and Wright were settled, but Dunn had failed to give up the bond of Fish and Lane, and had recovered judgment on it. The alleged settlement, by which the bond sued on was satisfied, was a plain defence to the suit at law; and if, as the bill alleges, the Court refused to admit the defence, the complainants’ remedy was an appeal or writ of error. The circumstance that a Court of law has decided a question of law erroneously, is not a sufficient ground for an application to a Court of chancery to enjoin a judgment in the suit. 2 Story’s Eq. § 897. — Mar. Ins. Co. v. Hodgson, 7 Cranch, 336, 337. — Simpson v. Hart, 1 Johns. C. R. 95 to 99.

Per Curiam.

The decree is reversed with costs. Cause remanded, &c.